     Case 2:20-cv-01118-KJM-KJN Document 6 Filed 06/11/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARVELLO L. TUFONO,                                  No. 2:20-cv-1118 KJN P
12                        Plaintiff,
13            v.                                          ORDER AND FINDINGS &
                                                          RECOMMENDATIONS
14    J. THURMON, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

19   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

21   Accordingly, the request to proceed in forma pauperis is granted.

22          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff is assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff is obligated to make monthly payments

27   of twenty percent of the preceding month’s income credited to plaintiff’s trust account. These

28   payments will be forwarded by the appropriate agency to the Clerk of the Court each time the
                                                         1
     Case 2:20-cv-01118-KJM-KJN Document 6 Filed 06/11/20 Page 2 of 6

 1   amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 2   § 1915(b)(2).

 3           As discussed below, this action must be dismissed based on plaintiff’s failure to first

 4   exhaust administrative remedies prior to filing the instant action.

 5   I. Screening Standards

 6           The court is required to screen complaints brought by prisoners seeking relief against a

 7   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 8   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 9   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

10   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

11           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

12   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

13   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

14   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

15   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

16   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

17   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

18   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

19   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

20   1227.
21           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

22   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

23   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

24   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

25   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

26   formulaic recitation of the elements of a cause of action;” it must contain factual allegations
27   sufficient “to raise a right to relief above the speculative level.” Bell Atlantic, 550 U.S. at 555.

28   However, “[s]pecific facts are not necessary; the statement [of facts] need only ‘give the
                                                         2
     Case 2:20-cv-01118-KJM-KJN Document 6 Filed 06/11/20 Page 3 of 6

 1   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Erickson v.

 2   Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal

 3   quotations marks omitted). In reviewing a complaint under this standard, the court must accept as

 4   true the allegations of the complaint in question, Erickson, 551 U.S. at 93, and construe the

 5   pleading in the light most favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236

 6   (1974), overruled on other grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 7          Pursuant to the initial screening of a complaint under 28 U.S.C. § 1915A, a court may

 8   dismiss an action for failure to exhaust administrative remedies. See Bennett v. King, 293 F.3d

 9   1096, 1098 (9th Cir. 2002) (affirming district court’s sua sponte dismissal of prisoner’s complaint

10   because he failed to exhaust his administrative remedies). Thereafter, failure to exhaust is an

11   affirmative defense that must be raised and proved by the defendant. Wyatt v. Terhune, 315 F.3d

12   1108, 1112 (9th Cir. 2003).

13   II. Plaintiff’s Allegations

14          Plaintiff claims that on two occasions, defendant Lt. Thurmon placed plaintiff’s life in

15   danger and continues to put plaintiff’s life in danger, and violated plaintiff’s due process rights,

16   by intentionally and improperly classifying a rules violation report as sexually disordered conduct

17   rather than the mere verbal disrespect it was. As a result, plaintiff claims yellow placards were

18   placed over plaintiff’s cell windows so that everyone in plaintiff’s housing unit would believe

19   plaintiff was a sex offender, having committed indecent exposure or sexually disorderly conduct,

20   allegedly for the purpose of causing other inmates to victimize plaintiff. On April 19, 2020,
21   plaintiff alleges defendant Sgt. Cherniss generated a chrono authorizing the placement of the

22   yellow placards on plaintiff’s cell windows for 180 days. Plaintiff brought these alleged

23   violations to the attention of defendants Captain Ormand and Captain J. Ali. As a result of these

24   allegations, plaintiff claims he has suffered daily disrespect and emotional distress, and seeks

25   money damages.

26   III. Discussion
27          It is obvious from the face of the complaint that plaintiff did not exhaust his administrative

28   remedies prior to bringing this action because he concedes that he did not. (ECF No. 1 at 5.)
                                                        3
     Case 2:20-cv-01118-KJM-KJN Document 6 Filed 06/11/20 Page 4 of 6

 1   Rather, plaintiff contends that he is in need of immediate relief because his life is in danger, and

 2   “that’s why [he] filed complaint before exhausting [his] administrative remedies at the highest

 3   level.” (Id.)

 4          Plaintiff’s claims challenging his conditions of confinement are subject to the Prison

 5   Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). “The PLRA mandates that inmates

 6   exhaust all available administrative remedies before filing ‘any suit challenging prison

 7   conditions,’ including, but not limited to, suits under § 1983.” Albino v. Baca, 747 F.3d 1162,

 8   1171 (9th Cir. 2014) (quoting Woodford v. Ngo, 548 U.S. 81, 85 (2006)). The Supreme Court

 9   has held that courts may not excuse an inmate’s failure to exhaust administrative remedies prior

10   to bringing suit under the PLRA, even to take into account “special” circumstances. Ross v.

11   Blake, 136 S. Ct. 1850 (2016).

12          An action is subject to dismissal and plaintiff may not proceed in this action if he has not

13   exhausted his administrative remedies prior to filing suit. See, e.g., Albino, 747 F.3d at 1162 (in

14   rare cases where a failure to exhaust is clear from the face of the complaint, it may be dismissed

15   for failure to state a claim); Bennett, 293 F.3d at 1098; Medina v. Sacramento Cty. Sheriff’s

16   Dep’t, 2016 WL 6038181, at *3 (E.D. Cal. Oct. 14, 2016) (“When it is clear from the face of the

17   complaint and any attached exhibits that a plaintiff did not exhaust his available administrative

18   remedies before commencing an action, the action may be dismissed on screening for failure to

19   state a claim.”) Regardless of the relief sought, a prisoner must exhaust administrative remedies

20   before filing in federal court. Booth v. Churner, 532 U.S. 731, 736, 741 (2001); Ross, 136 S. Ct.
21   at 1857, 1859. In other words, exhaustion is a precondition to suit; exhaustion while the action is

22   pending is insufficient. McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir. 2002). This

23   requirement promotes the PLRA’s goal of efficiency by: “(1) ‘giv[ing] prisoners an effective

24   incentive to make full use of the prison grievance process’; (2) reducing prisoner suits as some

25   prisoners are ‘persuaded by the proceedings not to file an action in federal court’; and

26   (3) improving the quality of any remaining prisoner suits ‘because proper exhaustion often results
27   in the creation of an administrative record that is helpful to the court.’” Nunez v. Duncan, 591

28   F.3d 1217, 1226 (9th Cir. 2010) (quoting Woodford v. Ngo, 548 U.S. at 94-95).
                                                        4
      Case 2:20-cv-01118-KJM-KJN Document 6 Filed 06/11/20 Page 5 of 6

 1          The Ninth Circuit has recognized that the PLRA does not require exhaustion when

 2   circumstances render administrative remedies “effectively unavailable.” Andres v. Marshall, 867

 3   F.3d 1076, 1078 (9th Cir. 2017) (citing Nunez v. Duncan, 591 F.3d at 1226). In Ross, the

 4   Supreme Court agreed, holding that § 1997e(a) requires an inmate to exhaust only those

 5   grievance procedures “that are capable of use to obtain some relief for the action complained of.”

 6   Ross, 136 S. Ct. 1850, 1859 (2016) (citation and internal quotation marks omitted). Andres, 867

 7   F.3d at 1078. However, the Supreme Court also reinforced the exhaustion requirement:

 8                  [T]hat language is “mandatory”: An inmate “shall” bring “no action”
                    (or said more conversationally, may not bring any action) absent
 9                  exhaustion of available administrative remedies. . . . [T]hat edict
                    contains one significant qualifier: the remedies must indeed be
10                  “available” to the prisoner. But aside from that exception, the
                    PLRA’s text suggests no limits on an inmate’s obligation to exhaust
11                  -- irrespective of any “special circumstances.”
12   Ross, 136 S. Ct. at 1856 (internal citations omitted).

13          Here, plaintiff’s reliance on the nature of his underlying claim is unavailing. As the

14   Supreme Court has repeatedly found, there is no exception to the exhaustion requirement; rather,

15   exhaustion is mandatory. Moreover, as a federal district court, this court is bound to follow the

16   United States Supreme Court’s holding that the exhaustion of administrative remedies may not be

17   excused, even for special circumstances. Thus, to the extent plaintiff contends his situation

18   constitutes “special” circumstances, such circumstances do not excuse his failure to exhaust

19   administrative remedies prior to filing this action.

20          Because it is clear from the face of plaintiff’s complaint that plaintiff did not exhaust his
21   administrative remedies based on his erroneous belief that he could be excused from the

22   exhaustion requirement, it would be futile to grant plaintiff leave to amend. Plaintiff must

23   administratively exhaust his claims before again bringing such claims before this court in a civil

24   rights action. The undersigned recommends dismissal of the complaint without leave to amend,

25   but dismisses the action without prejudice to plaintiff filing a new civil rights complaint once he

26   has exhausted his administrative remedies.
27   ////

28   ////
                                                        5
      Case 2:20-cv-01118-KJM-KJN Document 6 Filed 06/11/20 Page 6 of 6

 1   IV. Conclusion

 2              In accordance with the above, IT IS HEREBY ORDERED that:

 3              1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

 4              2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 5   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

 6   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

 7   Director of the California Department of Corrections and Rehabilitation filed concurrently

 8   herewith.

 9              3. The Clerk of the Court is directed to assign a district judge to this case.

10              Further, IT IS RECOMMENDED that this action be dismissed without prejudice.

11              These findings and recommendations are submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

13   being served with these findings and recommendations, plaintiff may file written objections with

14   the court and serve a copy on all parties. Such a document should be captioned

15   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

16   failure to file objections within the specified time may waive the right to appeal the District

17   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

18   Dated: June 10, 2020

19

20
21   /tufo1118.fte.sua

22

23

24

25

26
27

28
                                                            6
